UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1256



ANIS SOENARYO; ASNIL AMIRUDIN GADANG; AKHDAN
GADANG; AKMAL GADANG,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



                              No. 06-1763



ANIS SOENARYO; ASNIL AMIRUDIN GADANG; AKHDAN
GADANG; AKMAL GADANG,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A95-905-265; A95-905-266; A95-905-267; A95-905-268)


Submitted:   March 28, 2007                 Decided:   April 19, 2007
Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Haitham Edward Ballout, LAW OFFICES OF HAITHAM EDWARD BALLOUT,
Burlingame, California, for Petitioners. Peter D. Keisler,
Assistant Attorney General, Barbara C. Biddle, Sushma Soni,
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Anis Soenaryo, and dependent petitioners Asnil Amirudin

Gadang, Akhdan Gadang, and Akmal Gadang, all natives and citizens

of Indonesia, petition for review of (1) an order of the Board of

Immigration Appeals (Board) adopting and affirming the Immigration

Judge’s denial of Soenaryo’s applications for asylum, withholding

of removal, and protection under the Convention Against Torture,

and (2) the Board’s order denying her subsequent motion to reopen.

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”   INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).   We have reviewed the evidence of record and

conclude that Soenaryo fails to show that the evidence compels a

contrary result.   Having failed to qualify for asylum, Soenaryo

cannot meet the higher standard to qualify for withholding of

removal.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).   Further, she failed to

demonstrate eligibility for protection under the Convention Against

Torture.   See 8 C.F.R. § 1208.16(c)(2) (2006).

           In addition, our review discloses no abuse of discretion

in the Board’s denial of Soenaryo’s motion to reopen.   See INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Rusu v. INS, 296 F.3d 316,

324 (4th Cir. 2002); Matter of Lozada, 19 I. & N. Dec. 637, 640


                               - 3 -
(B.I.A. 1988).      We grant the Attorney General’s motion to strike

the   unexhausted    arguments    and     exhibits   one   through   ten   of

Soenaryo’s supplemental brief.          We deny the petitions for review

and   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITIONS DENIED




                                   - 4 -